DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 35-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/13/22.

This application is in condition for allowance except for the presence of claims 35-44 directed to a species non-elected without traverse.  Accordingly, claims 35-44 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 35-44 have been cancelled.

Allowable Subject Matter
Claims 25-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose a descaling device of an electronic toilet comprising a descaling device body, a descaling device body fixing seat, an electromagnetic switch valve and an electromagnetic switch valve fixing seat and a one-way valve, the switch valve fixing seat having a water inlet and a solution outlet, the switch valve controlling the flow of water to the descaling device, the body insertable into the fixing seat which has a water inlet and a solution outlet, the body provided with a housing water inlet pipe extending into an agent chamber of the body, the chamber having an outlet which is a gap between an outer wall of the housing water inlet pipe and an inner wall of the agent chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,873,727 (Homan) is a deodorant dispenser comprising a device body (16) attachable to a fixing seat (12), the fixing seat having a water inlet (22) and a solution outlet (52), a housing water inlet pipe (22) is present. However the housing water inlet pipe is part of the fixing seat structure and not the attachable device body, there is no discussion of a one-way valve downstream of the device body and there is no discussion of an electromagnetic valve having a valve seat with a water inlet and a descaling mixture outlet. 
US 5,581,823 (Kuo) is a disinfection device comprising a descaling device body (30) installed into a fixing seat (20), the body provided with a housing water inlet pipe (42). However the fixing seat is not provided with both a water inlet and a descaling saturated solution outlet, there is no discussion of a one-way valve downstream of the device or an electromagnetic valve having a valve seat with a water inlet and a descaling mixture outlet.
US 5,881,396 (Rivera) is a toilet cleaner dispensing device comprising a body connected to a valve which selectively diverts water into a housing to mix with a cleaner before being dispensed as a solution. However the assembly does not have a detachable device body which attaches to a fixing seat, the valve is not an electromagnetic valve. 
WO 03047715 (Blanchette) teaches a device for introducing a cleaning agent into a flow of water, the device comprising a fixing seat (86) for receiving an insertable device body (74), a water inlet (524) and solution outlet (526) and a water inlet pipe (80) are present however the device does not discuss an electromagnetic switching valve with an electromagnetic switching valve seat having a water inlet and solution outlet and the water inlet pipe is part of the fixing seat rather than extending into the insertable body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754